Title: From William Stephens Smith to Abigail Smith Adams, 7 July 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear madam
Washington City July 7th. 1813

I have the pleasure of acknowledging the receipt of your Letter of the 30th. of June, and enclose you a letter from Mrs Smith, which I received yesterday, two from Caroline and one from my Son John, whose affectionate attentions have no doubt contributed much to the restoration of their dear Mother’s health, who I am extreamly happy to find is able to travel and that she is now on her way to Quincy, with Son John and Caroline, who flatter themselves, that by easy stages their dear mother will daily improve in her health, and get comfortably to Quincy you, tho’ every attention has been paid and a full display of tenderness and affection, still Mrs Smith will during her state of convallescence be more at ease within the vortex of your kindness and assiduities than else where—I shall of course at the end of the session pay you a visit,—when that will be I cannot as yet say—the House as yet have passed but two of the important bills, viz, one for the assessment and collection of direct taxes and internal duties by a majority of thirty two, and the other laying duties on licences to distillers of spiritous liquors by a majority of thirty six—I think the bill, to lay a direct tax and collect a direct tax within the United States of three million of dollars will pass to-day—the execution of this bill will in its first introduction operate unpleasantly
The President is getting better and the Vice President has entirely recovered, and looks remarkably well, I saw him on Saturday last & he particularly requested to be remembered to you & the President, with love & regards to all / I am Dr. Madam yours sincerely— 
W: S: Smith